



EXHIBIT 10.27




JOINT DISBURSEMENT INSTRUCTIONS

FOR CLOSING:  June 21, 2005







The undersigned do hereby:




1.

Acknowledge the acceptance of subscriptions from purchasers representing gross
proceeds of $300,000 from the issuance of Promissory Notes of CORD BLOOD
AMERICA, INC., a Florida corporation (the “Company”).




2.

Represent that all conditions precedent to closing of the Company’s offering of
the Promissory Notes have been satisfied or waived; and direct that David
Gonzalez, Esq. disburse the gross proceeds of the offering at the joint
direction of the undersigned as follows:




To be disbursed via wire transfer in immediately available U.S. funds, payable
to the following parties:




Gross Proceeds:

From Cornell Capital Partners, LP

      

  

      

$

300,000

           

Less Fees:

To Yorkville Advisors Management, LLC

         

Commitment Fee (10% of $175,000)

 

($

17,500

)

     

Commitment Fee (7.5% of $125,000)

 

($

9,375

)

     

Structuring Fee ($500 x 7)

 

($

3,500

)

     

Structuring Fee

 

($

5,000

)

          

($

35,375

)

           

To Kirkpatrick & Lockhart Nicholson
Graham, LLP

    

($

20,523.44

)

 

To Tedder, James, Worden & Associates, P.A.

    

($

44,550.34

)

         

Net Proceeds:

Payable to the Company

    

$

199,551.22

 




CORD BLOOD AMERICA, INC.

          

CORNELL CAPITAL PARTNERS, LP

      

By:   Yorkville Advisors, LLC

  

Its:   General Partner

   

By:

 

By:  

   

Name:   Matthew L. Schissler

 

Name:   Mark Angelo

Its:   Chairman and CEO

 

Its:   Portfolio Manager

   











